                 Case 2:20-mj-30397-DUTY ECF No. 1, PageID.1
                                              AUSA:              Filed 09/23/20 Telephone:
                                                      Frances L. Carlson          Page 1 of   5 226-9696
                                                                                           (313)
AO 91 (Rev. ) Criminal Complaint            Special Agent:            Jimmie Pharr, BATF            Telephone: (419) 351-1579

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                Eastern District of Michigan

United States of America                                                &DVHíPMí
   v.
                                                                        $VVLJQHG7R8QDVVLJQHG
Markalowe Keith Steen
                                                                        $VVLJQ'DWH
                                                                        &036($/('0$77(5 0$:




                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of                   August 15, 2020                in the county of               Wayne          in the
       Eastern           District of       Michigan         , the defendant(s) violated:
                  Code Section                                               Offense Description
           18 U.S.C. Section 922(g)(1)                                  Felon in Possession of Firearm




         This criminal complaint is based on these facts:




✔ Continued on the attached sheet.

                                                                                             Complainant’s signature

                                                                                     Jimmie Pharr, Special Agent, BATF
                                                                                              Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date: September 23, 2020                                                                        Judge’s signature

City and state: Detroit, Michigan                                             Elizabeth Stafford, United States Magistrate Judge
                                                                                              Printed name and title
   Case 2:20-mj-30397-DUTY ECF No. 1, PageID.2 Filed 09/23/20 Page 2 of 5




                   AFFIDAVIT IN SUPPORT OF
           CRIMINAL COMPLAINT AND ARREST WARRANT

     I, Jimmie Pharr, Special Agent for the Bureau of Alcohol, Tobacco,

Firearms and Explosives, being duly sworn, hereby depose and state as

follows:

                          I.    INTRODUCTION

             I have been a Special Agent with the Bureau of Alcohol,

Tobacco, Firearms and Explosives since January 17, 2016.

             This affidavit is in support of an application for an arrest

warrant for Markalowe Keith STEEN for the crime of Title 18, U.S.C. §

922(g)(1), felon in possession of a firearm.

             The facts in this affidavit come from my personal

observations, training, experience, and information obtained from ATF

Special Agents, Task Force Officers, Police Officers, Detectives and

witnesses. This affidavit is intended to show that there is sufficient

probable cause for the requested warrant and does not set forth all

information known to law enforcement regarding this investigation.

              II.   SUMMARY OF THE INVESTIGATION

             On August 15, 2020, at approximately 6:55 p.m. a Detroit

Police Department unit was on routine patrol. The unit was driving
   Case 2:20-mj-30397-DUTY ECF No. 1, PageID.3 Filed 09/23/20 Page 3 of 5




through the Grand Cru Liquor Store parking lot, located at 5412 W.

Warren Ave. Detroit, Eastern District of Michigan and observed an

unknown black male wearing a black jersey and black sweatpants, later

identified as Markalowe Keith STEEN, standing on the sidewalk on the

north side of Warren with a black handgun tucked inside of his

waistband. As Officers stopped in their fully marked police vehicle to

further investigate, STEEN began to flee the scene on foot.

           Officers gave chase and observed STEEN discard a firearm

onto the sidewalk. STEEN was detained. Officer Scott recovered a

Smith & Wesson pistol, model: M&P Shield, caliber: .40, bearing serial

number LEU3427. The Smith & Wesson pistol was loaded with 6 live

rounds of ammunition.

           Upon searching STEEN, a second Smith & Wesson pistol,

model: M&P Shield, caliber: .40, bearing serial number JDU6023 (fully

loaded with 6 live rounds of ammunition) was recovered from STEEN’s

person in a black fanny pack. An additional pistol magazine containing

7 live rounds of ammunition was also recovered from STEEN’s fanny

pack.




                                     2
   Case 2:20-mj-30397-DUTY ECF No. 1, PageID.4 Filed 09/23/20 Page 4 of 5




           When asked, STEEN could not produce a valid concealed

pistol license and was therefore arrested for carrying a concealed

weapon. STEEN was transported to the Detroit Detention Center for

processing without incident.

           The above listed firearms were queried in the Law

Enforcement Information Network (LEIN) and found not to be stolen.

The Smith & Wesson pistols were placed in evidence at Detroit Police

Department’s 11th Precinct.

           I am a Firearms Interstate Nexus Expert. From the

information provided and based on my training and experience, the

above-described firearms were manufactured outside the State of

Michigan, in Massachusetts, and therefore the firearms traveled in

interstate or foreign commerce.

           STEEN has the following criminal history:

           a.    2008, felony fleeing police officers in a motor vehicle,

                 3rd Judicial Circuit Court, Wayne County;

           b.    2008, felony larceny from a person, 6th Judicial Circuit

                 Court, Oakland County;




                                     3
   Case 2:20-mj-30397-DUTY ECF No. 1, PageID.5 Filed 09/23/20 Page 5 of 5




             c.    2013, felony armed carjacking, 7th Judicial Circuit

                   Court, Prince George County, Maryland.

             STEEN was recently released from parole with the

Michigan Department of Corrections (MDOC) in 2020. Individuals on

parole with MDOC are routinely advised, both verbally and in writing,

that they are prohibited from possessing a firearm or ammunition.

                              III. CONCLUSION

             Probable cause exists that Markalowe Keith STEEN, a

convicted felon, was in possession of a pistol, manufactured outside the

state of Michigan, knowing that he was a felon and prohibited from

possessing any firearms or ammunition, in violation of Title 18, U.S.C. §

922(g)(1).

                                          ____________________________
                                             ______________________
                                          Jimmie
                                              mie Pharr, Special Agent,
                                                                 Ag
                                          Bureau
                                              eau of Alcohol, Tobacc
                                                              Tobacco,
                                             Firearms and Explosives

Sworn to before me and signed in my presence
and/or by reliable electronic means.



HON.
 ON EL
     ELIZABETH
      LIZABETH A.
               A STAFFORD
UNITED STATES MAGISTRATE JUDGE
         September 23, 2020
Date:

                                      4
